On order of the Court, the application for leave to appeal the February 28, 2018 order of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we VACATE the February 28, 2017 opinion and order of the Allegan Circuit Court, and we REMAND this case to that court for reconsideration of the defendant's petition for exemption from the requirements of the Sex Offenders Registration Act, MCL 28.721 et seq. See MCL 28.722(w)(iv ) ; MCL 28.723a. On remand, the trial court shall consider all of the information that was presented at the hearing on the defendant's petition, including the text messages from the complainant, and issue a written decision excusing or requiring the defendant to register, which either the defendant or the prosecutor may appeal as of right. MCL 28.723a(6).
We do not retain jurisdiction.